DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 09/07/2019 has been entered and is examined below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a storage medium which is not defined in the Specification to be non-transitory computer readable media.  Therefore, in light of the Specification, storage medium can be transitory signals which are non-statutory.  Amending the phrase storage medium to non-transitory storage medium can overcome this rejection.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-6, 8-11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Patent Application Publication No. 2018/0146138 A1), in view of Nils Kokemohr (U.S. Patent Application Publication No. 2015/0371422 A1), and further in view of Yu et al. (U.S. Patent Application Publication No. 2018/0365797 A1).
9.	Regarding Claim 1 (Original), Jeon discloses A storage medium storing program data, the program data being executable to implement operations of: (paragraph [0069] reciting “The controller 309 performs control needed for operating all the elements of the display apparatus 1. The controller 309 may include a control program for controlling to perform the control operation as described above, a non-volatile memory in which the control program is installed, a volatile memory in which at least one control program is loaded, and at least one microprocessor or central 	receiving a user instruction to adjust a composition parameter (paragraph [0053] reciting “… A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. …” The composition parameter is the direction of the viewpoint, which changes with viewpoint moving command, which can be from movements of the HMD.) of a current viewport (paragraph [0053] reciting “The selection of the one region corresponding to the viewpoint 101 according to an exemplary embodiment may be determined by a user. To be more specific, according to a user input of moving the viewpoint 101 while the screen is displayed, the display apparatus 1 determines a region corresponding to the moved viewpoint 101 from among the spherical image 203 and displays a picture or image of the determined one region corresponding to the viewpoint 101. A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.” Viewpoint 101 corresponds to a viewport.) to obtain initial image data; (paragraph [0047] reciting “… The display apparatus 1 processes one region corresponding to a viewpoint 101a or 101b from the spherical image 100 to obtain an output image 103a or 103b, and displays the obtained output image 103a or 103b on a screen. …”  An output image such as 103a 	wherein adjusting the composition parameter of the current viewport comprises: tracking a direction of user's head deflection to determine a user' viewing angle and corresponding content through adjusting a head tracking parameter. (paragraph [0053] reciting “… A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.”  Changes to the viewpoint 101 corresponds to a movement of the HMD and since HMD is worn by user, the head deflection of a user’s head cause a change in the viewpoint 101 and the content image 103a or 103b, etc. is generated based on the change to viewpoint 101, which has a size corresponding to a viewing angle.  As HMD changes, the direction of the viewpoint 101 changes as well; thus composition parameter changes.)
	While not explicitly disclosed by Jeon, Kokemohr discloses adjusting a camera parameter of the initial image data to obtain modified image data; (paragraph [0050] reciting “… In some implementations, in block 308 the method can check for user selections that do not involve selection of a selective editing tool and ignore selections involving a selective editing tool. For example, in some cases block 308 can check for whether the user has selected an edit operation such as a filter (or set of filters) that is applied to one or more pixels of the image, such as a blur, contrast, saturation, brightness, and/or color change over the entire area of the image or portion(s) of the entire area of the image. …”)

	While not explicitly disclosed by Jeon and Kokemohr, Yu discloses and performing an anti-distortion process on the modified image data to output a target picture; (paragraph [0042] reciting “The rectangular projection plane model is processed by using an anti-distortion algorithm, to obtain the shaped projection plane model. The process of processing performed by using the anti-distortion algorithm includes: coordinate transformation and grayscale reconstruction. The coordinate transformation may be classified into a forward mapping method from a distorted image to a target image and a backward mapping method from a target image to a distorted image. The method of grayscale reconstruction includes: nearest neighbor interpolation, double linear interpolation, and cubic convolution interpolation. An existing distortion correction algorithm is used in the anti-distortion algorithm.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the panoramic image of Jeon and Kokemohr with Yu so that the viewpoint images 103a or 103b are properly generated.  Jeon discloses generating planar images that are a portion of a 360 degree panoramic image.  Yu merely discloses an algorithm of anti-distortion that allows a 
10.	Regarding Claim 3 (Original), Jeon further discloses The storage medium as claimed in claim 1, wherein the composition parameter comprises a rendering parameter. (see FIG. 1 wherein the images 103a and 103b all have a width and length which are rendering parameters.  As the composition parameter changes, the rendering parameters change locations but are nonetheless the same width and length.)
11.	Regarding Claim 4 (Original), Yu further discloses The storage medium as claimed in claim 1, wherein the composition parameter comprises a distortion parameter. (paragraph [0069] reciting “In this embodiment, the shot picture is a material that needs to be displayed. The aspect ratio of the shot picture is a ratio of the number of pixels of the width of the picture to the number of pixels of the height of the picture, such as 4:3 or 16:9. The rectangular projection plane model may be a rectangular planar curtain. The rectangular projection plane model that shares the same aspect ratio with the shot picture is established, and when the image is projected to the spherical model according to the rectangular projection plane model, the image does not suffer any aspect ratio distortion. Therefore, the accuracy of the image is ensured.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon with Yu so that the distortion is also displayed when the user initially look at a portion of the 360 degree panoramic image.  This is obvious because the lens as disclosed in Jeon and Yu can capture and distort the images.  Thus the initial image obtained by the HMD head tracking will be distorted absent further image processing.
The storage medium as claimed in claim 1, wherein an image seen in the current viewport is one of a left eye image or a right eye side image. (paragraph [0053] reciting “… The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.”;
paragraph [0046] reciting “FIG. 1 illustrates a display apparatus according to an exemplary embodiment. The display apparatus 1 according to an exemplary embodiment may be implemented as a television (TV). In other exemplary embodiments, the display apparatus 1 may be implemented as any apparatus capable of outputting an image, including, but not limited to a smart phone, a tablet personal computer (PC), a mobile phone, a computer, a multimedia reproducing device, an electronic picture frame, a digital advertising board, a large format display (LFD), digital signage, a set-top box, a wearable device such as a smart watch or a head-mounted display (HMD), a smart refrigerator, etc.” Since HMD is wearable, the images 103a or 103b is generated for left/right eye(s).)
13.	Regarding Claim 6 (Original), Kokemohr further discloses The storage medium as claimed in claim 1, wherein the camera parameter is one or more of degree of exposure, degree of saturation, size, and filter effect. (paragraph [0032] reciting “… For example, the edit operation can be a filter which modifies one or more pixel values of one or more pixels of the image to change color, brightness, contrast, saturation, and or other characteristic of the one or more pixels in the image. In some implementations, the edit operation can modify characteristics such as size (e.g., pixel resolution), 
paragraph [0075] reciting “Interface 400 includes an example menu 406 which can present one or more of the filters included in the currently-active basic filter module. …”) 
14.	Regarding Claim 8 (Currently Amended), Jeon further discloses The storage medium as claimed in claim 7, wherein the virtual reality device is a virtual reality helmet. (paragraph [0053] reciting “… The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.”)
15.	Regarding Claim 9 (Original), Jeon discloses A method for simulating photography in a virtual reality scene comprising: 
	A: adjusting a composition parameter (paragraph [0053] reciting “… A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. …” The composition parameter is the direction of the viewpoint, which changes with viewpoint moving command, which can be from movements of the HMD.) of a current viewport in a virtual reality scene (paragraph [0053] reciting “The selection of the one region corresponding to the viewpoint 101 according to an exemplary embodiment may be determined by a user. To be more specific, according to a user input of moving the viewpoint 101 while the screen is displayed, the display apparatus 1 determines a region corresponding to the moved viewpoint 101 from among the spherical image 203 movement of HMD, and the like, for example.” Viewpoint 101 corresponds to a viewport.) to obtain initial image data; (paragraph [0047] reciting “… The display apparatus 1 processes one region corresponding to a viewpoint 101a or 101b from the spherical image 100 to obtain an output image 103a or 103b, and displays the obtained output image 103a or 103b on a screen. …”  An output image such as 103a corresponds to initial image data.)	While not explicitly disclosed by Jeon, Kokemohr discloses B: adjusting a camera parameter of the initial image data to obtain modified image data; and (paragraph [0050] reciting “… In some implementations, in block 308 the method can check for user selections that do not involve selection of a selective editing tool and ignore selections involving a selective editing tool. For example, in some cases block 308 can check for whether the user has selected an edit operation such as a filter (or set of filters) that is applied to one or more pixels of the image, such as a blur, contrast, saturation, brightness, and/or color change over the entire area of the image or portion(s) of the entire area of the image. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the panoramic image of Jeon corresponding to the viewpoint with the teachings of Kokemohr in order to 	While not explicitly disclosed by Jeon and Kokemohr, Yu discloses C: performing an anti-distortion process on the modified image data to output a target picture. (paragraph [0042] reciting “The rectangular projection plane model is processed by using an anti-distortion algorithm, to obtain the shaped projection plane model. The process of processing performed by using the anti-distortion algorithm includes: coordinate transformation and grayscale reconstruction. The coordinate transformation may be classified into a forward mapping method from a distorted image to a target image and a backward mapping method from a target image to a distorted image. The method of grayscale reconstruction includes: nearest neighbor interpolation, double linear interpolation, and cubic convolution interpolation. An existing distortion correction algorithm is used in the anti-distortion algorithm.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the panoramic image of Jeon and Kokemohr with Yu so that the viewpoint images 103a or 103b are properly generated.  Jeon discloses generating planar images that are a portion of a 360 degree panoramic image.  Yu merely discloses an algorithm of anti-distortion that allows a curved image to be shaped into a projected plane model.  Thus Yu is clearly a beneficial modification to Jeon in order for Jeon to achieve accurate planar images 103a or 103b.
16.	Regarding Claim 10, Jeon further discloses The method as claimed in claim 9, wherein the composition parameter in step A comprises: 4 of7Preliminary Amendment September 6, 2019
	one or more of a rendering parameter, a distortion parameter, a head tracking parameter, and a focal length parameter.  (see FIG. 1 wherein the images 103a and 103b all have a width and length which are rendering parameters.  As the composition parameter changes, the rendering parameters change locations but are nonetheless the same width and length.)
17.	Regarding Claim 11 (Original), Jeon further discloses The method as claimed in claim 10, wherein adjusting the composition parameter of the current viewport comprises: tracking a direction of user's head deflection to determine a user' viewing angle and corresponding content through adjusting the head tracking parameter.  (paragraph [0053] reciting “… A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.”  Changes to the viewpoint 101 corresponds to a movement of the HMD and since HMD is worn by user, the head deflection of a user’s head cause a change in the viewpoint 101 and the content image 103a or 103b, etc. is generated based on the change to viewpoint 101, which has a size corresponding to a viewing angle.  As HMD changes, the direction of the viewpoint 101 changes as well; thus composition parameter changes.)
18.	Regarding Claim 13 (Original), Jeon further discloses The method as claimed in claim 9, wherein an image seen in the current viewport is one of a left eye image or a right eye side image. (paragraph [0053] reciting “… The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, movement of HMD, and the like, for example.”;
	paragraph [0046] reciting “FIG. 1 illustrates a display apparatus according to an exemplary embodiment. The display apparatus 1 according to an exemplary embodiment may be implemented as a television (TV). In other exemplary embodiments, the display apparatus 1 may be implemented as any apparatus capable of outputting an image, including, but not limited to a smart phone, a tablet personal computer (PC), a mobile phone, a computer, a multimedia reproducing device, an electronic picture frame, a digital advertising board, a large format display (LFD), digital signage, a set-top box, a wearable device such as a smart watch or a head-mounted display (HMD), a smart refrigerator, etc.” Since HMD is wearable, the images 103a or 103b is generated for left/right eye(s).)
19.	Regarding Claim 14 (Original), Kokemohr further discloses The method as claimed in claim 9, wherein the camera parameter is one or more of degree of exposure, degree of saturation, size, and filter effect. (paragraph [0032] reciting “… For example, the edit operation can be a filter which modifies one or more pixel values of one or more pixels of the image to change color, brightness, contrast, saturation, and or other characteristic of the one or more pixels in the image. In some implementations, the edit operation can modify characteristics such as size (e.g., pixel resolution), orientation, compression, visible area (e.g., via cropping of portions of the image or other operation), or other characteristics.”;
paragraph [0075] reciting “Interface 400 includes an example menu 406 which can present one or more of the filters included in the currently-active basic filter module. …”)
20.	Regarding Claim 16 (Original), Jeon discloses A system (paragraph [0046] reciting “FIG. 1 illustrates a display apparatus according to an exemplary embodiment. The display apparatus 1 according to an exemplary embodiment may be implemented as a television (TV). In other exemplary embodiments, the display apparatus 1 may be implemented as any apparatus capable of outputting an image, including, but not limited to a smart phone, a tablet personal computer (PC), a mobile phone, a computer, a multimedia reproducing device, an electronic picture frame, a digital advertising board, a large format display (LFD), digital signage, a set-top box, a wearable device such as a smart watch or a head-mounted display (HMD), a smart refrigerator, etc.”) for simulating photography in a virtual reality scene comprising a memory and a processor coupled to the memory:  5 of 7the memory being configured to store an operation instruction executed by the processor and an operating system; the processor being configured to execute the operation instruction to implement operations of: (paragraph [0069] reciting “The controller 309 performs control needed for operating all the elements of the display apparatus 1. The controller 309 may include a control program for controlling to perform the control operation as described above, a non-volatile memory in which the control program is installed, a volatile memory in which at least one control program is loaded, and at least one microprocessor or central processing unit (CPU) for executing the loaded control program. …” 
	adjusting a composition parameter (paragraph [0053] reciting “… A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. …” The composition parameter is the direction of the viewpoint, which changes with viewpoint moving command, which can be from movements of the HMD.) of a current viewport in a virtual reality scene (paragraph [0053] reciting “The selection of the one region corresponding to the viewpoint 101 according to an exemplary embodiment may be determined by a user. To be more specific, according to a user input of moving the viewpoint 101 while the screen is displayed, the display apparatus 1 determines a region corresponding to the moved viewpoint 101 from among the spherical image 203 and displays a picture or image of the determined one region corresponding to the viewpoint 101. A user command of moving the viewpoint 101 (hereinafter, also referred as a "viewpoint moving command") may be received via a remote controller. The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.” Viewpoint 101 corresponds to a viewport.) to obtain initial image data; (paragraph [0047] reciting “… The display apparatus 1 processes one region corresponding to a viewpoint 101a or 101b from the spherical image 100 to obtain an output image 103a or 103b, and displays the obtained output image 103a or 103b on a screen. …”  An output image such as 103a corresponds to initial image data.)
	While not explicitly disclosed by Jeon, Kokemohr discloses adjusting a camera parameter of the initial image data to obtain modified image data; (paragraph [0050] reciting “… In some implementations, in block 308 the method can check for user selections that do not involve selection of a selective editing tool and ignore selections involving a selective editing tool. For example, in some cases block 308 can check for whether the user has selected an edit operation such as a filter (or set of filters) that is applied to one or more pixels of the image, such as a blur, contrast, saturation, brightness, and/or color change over the entire area of the image or portion(s) of the entire area of the image. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the panoramic image of Jeon corresponding to the viewpoint with the teachings of Kokemohr in order to achieve a more clearer and pronounced image.  This is a beneficial modification as portions of an image may have been captured with lacking in details that Kokemohr can help alleviate.  Thus this is an obviously beneficial modification.	While not explicitly disclosed by Jeon and Kokemohr, Yu discloses and performing an anti-distortion process on the modified image data to output a target picture. (paragraph [0042] reciting “The rectangular projection plane model is processed by using an anti-distortion algorithm, to obtain the shaped projection plane model. The process of processing performed by using the anti-distortion algorithm includes: coordinate transformation and grayscale reconstruction. The coordinate transformation may be classified into a forward mapping method from a distorted image to a target image and a backward mapping method from a target image to a distorted 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the panoramic image of Jeon and Kokemohr with Yu so that the viewpoint images 103a or 103b are properly generated.  Jeon discloses generating planar images that are a portion of a 360 degree panoramic image.  Yu merely discloses an algorithm of anti-distortion that allows a curved image to be shaped into a projected plane model.  Thus Yu is clearly a beneficial modification to Jeon in order for Jeon to achieve accurate planar images 103a or 103b.
21.	Regarding Claim 17 (Original) Yu further discloses The system as claimed in claim 16, wherein the composition parameter comprises: one or more of a rendering parameter, a distortion parameter, a head tracking parameter, and a focal length parameter.  (paragraph [0069] reciting “In this embodiment, the shot picture is a material that needs to be displayed. The aspect ratio of the shot picture is a ratio of the number of pixels of the width of the picture to the number of pixels of the height of the picture, such as 4:3 or 16:9. The rectangular projection plane model may be a rectangular planar curtain. The rectangular projection plane model that shares the same aspect ratio with the shot picture is established, and when the image is projected to the spherical model according to the rectangular projection plane model, the image does not suffer any aspect ratio distortion. Therefore, the accuracy of the image is ensured.”)

22.	Regarding Claim 18 (Original), Jeon further discloses The system as claimed in claim 16, wherein an image seen in the current viewport is one of a left eye image or a right eye side image.  (paragraph [0053] reciting “… The display apparatus 1 may receive the viewpoint moving command using any of various input means, which, according to implemented methods, include a touch of finger, a movement of HMD, and the like, for example.”;
paragraph [0046] reciting “FIG. 1 illustrates a display apparatus according to an exemplary embodiment. The display apparatus 1 according to an exemplary embodiment may be implemented as a television (TV). In other exemplary embodiments, the display apparatus 1 may be implemented as any apparatus capable of outputting an image, including, but not limited to a smart phone, a tablet personal computer (PC), a mobile phone, a computer, a multimedia reproducing device, an electronic picture frame, a digital advertising board, a large format display (LFD), digital signage, a set-top box, a wearable device such as a smart watch or a head-mounted display (HMD), a smart refrigerator, etc.” Since HMD is wearable, the images 103a or 103b is generated for left/right eye(s).)
The system as claimed in claim 16, wherein the camera parameter is one or more of degree of exposure, degree of saturation, size, and filter effect. (paragraph [0032] reciting “… For example, the edit operation can be a filter which modifies one or more pixel values of one or more pixels of the image to change color, brightness, contrast, saturation, and or other characteristic of the one or more pixels in the image. In some implementations, the edit operation can modify characteristics such as size (e.g., pixel resolution), orientation, compression, visible area (e.g., via cropping of portions of the image or other operation), or other characteristics.”;
paragraph [0075] reciting “Interface 400 includes an example menu 406 which can present one or more of the filters included in the currently-active basic filter module. …”) 
24.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Kokemohrm, in view of Yu, and further in view of Stafford et al. (U.S. Patent Application Publication No. 2017/0358141 A1). 
25.	Regarding Claim 2 (Currently Amended), while not explicitly disclosed by Jeon, Kokemohr, and Yu, Stafford discloses The storage medium as claimed in claim 1, wherein the operation of receiving a user instruction to adjust a composition parameter of a current viewport to obtain initial image data comprises: 	receiving the user instruction to determine a difference in depth of field by adjusting the focal length parameter. (paragraph [0149] reciting “In some embodiments, the signal to adjust the image of the object may include a signal to adjust focal length of the lens of the forward facing camera, when capturing the images of the so as to cause an adjustment to a depth of the object, or a signal to adjust brightness level of the object so that the user may be able to view the object clearly, etc. In some embodiments, the brightness level of the screen on which the image of the object is being rendered may also be adjusted (either by enhancing and diminishing the brightness level) to enable viewing of the object when rendered on the screen.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeon, Kokemohr, and Yu with Stafford so that the portion of the panoramic 360 degree can be modified through lens correction for distance difference of depth.  This is a beneficial modification as it allows the image portion that is selected in Jeon to be more focused and adjusted in terms of its appearance based on the focal length.  The object in the image portion may be more clearly rendered.
26.	Regarding Claim 12 (Original), while not explicitly disclosed by Jeon, Kokemohr, and Yu, Stafford discloses The method as claimed in claim 10, wherein adjusting the composition parameter of the current viewport comprises: receiving, by a virtual reality device, a user instruction to determine a difference in depth of field by adjusting the focal length parameter.  (paragraph [0149] reciting “In some embodiments, the signal to adjust the image of the object may include a signal to adjust focal length of the lens of the forward facing camera, when capturing the images of the object from a real-world environment, or a signal to adjust an aperture setting of the lens so as to cause an adjustment to a depth of the object, or a signal to adjust brightness level of the object so that the user may be able to view the object clearly, etc. In some 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeon, Kokemohr, and Yu with Stafford so that the portion of the panoramic 360 degree can be modified through lens correction for distance difference of depth.  This is a beneficial modification as it allows the image portion that is selected in Jeon to be more focused and adjusted in terms of its appearance based on the focal length.  The object in the image portion may be more clearly rendered.

Allowable Subject Matter
27.	Claims 7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.28.	The following is a statement of reasons for the indication of allowable subject matter: Claim 7 recites the limitation reading the modified image data and performing the anti-distortion process by a virtual reality device; intercepting a frame buffer object of the current viewport and re-rendering the frame buffer object of the current viewport in a display composition system to obtain a rendered image; and performing a screenshot process on the rendered image in the display composition system to output the target picture which is not disclosed in any of the cited references.
C1: reading the modified image data and performing the anti-distortion process by a virtual reality device; C2: intercepting a frame buffer object of the current viewport and re-rendering the frame buffer object of the current viewport in a display composition system to obtain a rendered image; and C3: performing a screenshot process on the rendered image in the display composition system to output the target picture which is not disclosed in any of the cited references.
30.	Claim 20 recites the limitation wherein the processor is further configured to execute the operation instruction to implement operations of: reading the modified image data and performing the anti-distortion; intercepting a frame buffer object of the current viewport and re-rendering the frame buffer object of the current viewport in a display composition system to obtain a rendered image; and performing a screenshot process on the rendered image in the display composition system to output the target picture which is not disclosed in any of the cited references.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/	Primary Examiner, Art Unit 2611